Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
DETAILED ACTION
As filed, claims 11, 13-14, and 35-36 are pending; of which, claim 11 is currently amended. Claims 35, 36 are newly added. Claims 1-10, 12, and 15-17 are cancelled.
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1, 2, 5, 7 under 35 U.S.C. § 102(a)(1) and 102(a)(2)
as being anticipated by US 2,363,464, April 29, 1942 is moot per cancellation of said claims.
2. The rejection of claims 1-17 claims 1, 2, 5, 7 under 35 U.S.C. § 103 over US
2,363,464, April 29, 1942 and further in view of Berge et al., J. Pharm. Sci. 1977, Vol.
66 1-18 is withdrawn per amendments to claims and per arguments submitted by Applicants. 

present application instead discloses that compounds of Formula (2), which encompasses compounds of the amended claims, may be used as polyamine cross-linking agents for epoxy resin compositions useful for a variety of commercial applications, such as but not limited to adhesive compositions, coating compositions, epoxy-based flooring, and windmill blades (see paragraph [00336] of the specification as filed). Said compositions have been found to possess suitable working times for the preparation of articles such as windmill blades (see paragraph
[00199] of the specification as filed). Moreover, the compounds of the amended claims contain acid-labile cross-linking moieties that render cross-linked thermoset epoxy resin compositions recyclable to form thermoplastic materials under acidic conditions ( see paragraph [00311] of the specification as filed). The compounds of the amended claims are therefore useful in the development of environmentally sustainable materials, which represents "a long-standing challenge in the industry" (see paragraph [00313] of the specification as filed). For example, Table 1 of the instant specification demonstrates that compositions derived from compounds of the amended claims are recyclable in 25% acetic acid solution, resulting in greater than 90% recovery as thermoplastic epoxy material. Notably, the specification as filed appreciates the importance of improved properties in these recyclable epoxy resin compositions, such as higher glass transition temperature and higher flexural strength (see, e.g., page 127, lines 10-13). For example, unexpected properties conferred by the claimed ketals are shown in Table 1 of the instant specification, in which epoxy resin compositions incorporating the ketals of the amended claims are compared with an epoxy resin composition incorporating an acetal analog (i.e., the second entry of Table 1). Table 1 shows that the ketal-compositions have clearly such improved properties for the abovementioned
commercial applications over the acetal-based composition, such as higher glass transition temperature (Tg) and higher flexural strength.”  (Remarks page 4-5); were carefully considered and were found persuasive.

Allowable Subject Matter
Claims 11, 13-14, and 35-36 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of the presently amended claims are novel and non-obvious over the prior art. 

Conclusion
Claims 11, 13-14, and 35-36 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622